     Case 3:19-cv-02217-BAS-MDD Document 92 Filed 05/21/21 PageID.2282 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID HASTINGS,                                       Case No. 19-cv-02217-BAS-MDD
12                                       Plaintiff,
                                                            ORDER GRANTING PLAINTIFF’S
13           v.                                             Ex Parte MOTION TO CONTINUE
                                                            HEARING DATE FOR
14    FORD MOTOR COMPANY, et al.,
                                                            DEFENDANTS’ MOTION FOR
15                                   Defendants.            SUMMARY JUDGMENT (ECF
                                                            No. 88)
16
17
18
19          Pending before the Court is Plaintiff’s ex parte application (“App.”) to continue the
20    hearing date on Defendants Ford Motor Company and Ford of Chula Vista’s motion for
21    summary judgment (“MSJ”) by a week. (Pl.’s App., ECF No. 88.) Defendants filed their
22    MSJ on May 3, 2021, with a noticed hearing date of June 7, 2021. (Defs.’ MSJ, ECF No.
23    85.) Under this district’s Local Rules, Plaintiff is required to file his opposition to the MSJ
24    or on or before May 24, 2021. Civ. L.R. 7.1(e)(2). On May 14, 2021, Plaintiff moved for
25    leave to amend his pleading, noticing a hearing date of June 14, 2021. (Pl.’s Mot. Amend,
26    ECF No. 87.) On May 18, 2021, Plaintiff filed the present ex parte application to continue
27    the hearing date on Defendants’ MSJ to match the noticed hearing date of his motion for
28    leave to amend his pleading. Granting the ex parte motion would have the effect of

                                                      -1-
                                                                                             19cv2217
     Case 3:19-cv-02217-BAS-MDD Document 92 Filed 05/21/21 PageID.2283 Page 2 of 2



1     continuing the hearing date and Plaintiff’s deadline to file an opposition by seven days.
2     Defendants oppose the ex parte application, arguing that Plaintiff did not follow the local
3     procedures governing ex parte applications and failed to show good cause. (Defs.’ Opp’n
4     to App., ECF No. 91.)
5           Ex parte relief may be granted where, as here, “the party seeks a routine procedural
6     order that cannot be obtained through a regularly noticed motion,” such as extending time
7     to file a brief. See In re ConAgra Foods, Inc., No. CV1105379MMMAGRX, 2014 WL
8     12580052, at *2 (C.D. Cal. Dec. 29, 2014) (holding that while “opportunities for legitimate
9     ex parte applications are extremely limited,” a party seeking a routine procedural order is
10    one instance where the limited use of the relief is allowed). A short, seven-day continuance
11    of briefing deadline is routinely granted, and the papers do not show that Defendants would
12    be prejudiced by the continuance. Further, the emails exchanged between counsel attached
13    to the ex parte application show that Defendants were on notice that their refusal to
14    stipulate to the week-long extension would lead Plaintiff to file the present ex parte
15    application. (Tabesh Decl., Ex. A, ECF No. 88-1.) The Court’s policy to decide the cases
16    on the merits also favors granting a seven-day extension to allow Plaintiff to fully brief his
17    position.
18          Good cause appearing, the Court GRANTS Plaintiff’s ex parte application. (ECF
19    No. 88.) The hearing date for Defendants’ motion for summary judgment (ECF No. 85) is
20    CONTINUED to June 14, 2021. Going forward, the parties are encouraged to cooperate
21    with each other and adhere to the procedures set forth in this district’s local rules and this
22    Court’s Standing Order.
23          IT IS SO ORDERED.
24
25    DATED: May 21, 2021
26
27
28

                                                  -2-
                                                                                            19cv2217
